Lumpkin, J.
1. There was not, upon the hearing of an application for an injunction, any abuse of discretion in refusing to admit in evidence an affidavit which was not “intituled in the cause,” and as to which there was no proof that it was made or intended to be used as evidence in any court or in any case, save a memorandum on the back containing the names of the parties and of the court in which the application for injunction was pending, and there being nothing to show when or by whom this memorandum was entered, 'or that it was made with the affiant’s knowledge.
2. The evidence being conflicting, and apparently preponderating in favor of the defendant, there was no abuse of discretion in denying the injunction. Judgment affirmed.